Citation Nr: 1011614	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to alcohol dependence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1971 to July 1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which denied the Veteran's service 
connection claims for PTSD, alcohol dependence, and a seizure 
disorder.

Referred issue

In a June 2007 statement, the Veteran stated that he is 
unable to return to his original profession and had to leave 
his secondary profession because of hand tremors and joint 
pain.  Indeed, the RO has already awarded the Veteran 
service-connection for frostbite residuals of both his hands.  
It therefore appears that the Veteran is raising an informal 
claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

The TDIU issue has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
three issues on appeal must be remanded for further 
evidentiary development.

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

Clarification of issue on appeal

Although the Veteran and his representative originally 
developed a service connection claim for PTSD alone, the 
Board is now expanding the issue to include entitlement to 
service connection for an acquired psychiatric disorder.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has recently determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disorder that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)

As will be discussed in more detail below, the record 
demonstrates that although the Veteran has no current 
diagnosis of PTSD, he has been diagnosed with depression and 
anxiety.  The Board is therefore expanding the issue on 
appeal at this time, and will consider whether service 
connection may be awarded for an acquired psychiatric 
disorder to include PTSD as instructed by the Court in 
Clemons.

Reason for remand 

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

The Board initially notes that the medical evidence of record 
does not reflect a current diagnosis of PTSD.  However, the 
Veteran's treatment reports do in fact indicate that the 
Veteran has screened positive for "depression," and has 
been prescribed medicine for "anxiety."  See the Veteran's 
August 7, 2007 VA Nursing Note; see also the Veteran's VA 
Psychiatric Report [noting psychiatric treatment from April 
20, 1999 to May 3, 1999].  

In essence, the Veteran asserts that he experienced specific 
events during his active duty service that have caused or 
contributed to the development of his current psychiatric 
disabilities.  In particular, the Veteran states that while 
in service, he observed a fellow soldier accidentally cut his 
fingers off using a gun turret.  He also states that he 
observed a fatal motor vehicle accident.  These claimed 
stressor experiences however, have not been verified.  See 
the Joint Services Records Research Center (JSRRC) 
coordinator's November 6, 2007 Memorandum [indicating that 
the Veteran has not supplied enough information about these 
claimed stressors for verification].

Alternatively, the Veteran also asserts that in-service cold 
trauma to his hands contributed to the development of his 
current psychiatric disabilities.                          
See the Veteran's June 18, 2007 list of stressor statements, 
page 4.  Unlike the stressor statements listed above, in-
service cold injury to the hands is in fact verified in the 
Veteran's service treatment records.  Indeed, the RO has 
already awarded the Veteran service connection for frostbite 
residuals of the right and left hands.  

Finally, the Veteran argues that he developed depression 
"because of being disabled . . . ."  See the Veteran's June 
18, 2007 stressor statement, page 7.  Thus, it appears that 
in addition to his direct service-connection claim, the 
Veteran is also contending that his current psychiatric 
disorders could be caused or aggravated by his other service-
connected disabilities on a secondary basis.  These 
disabilities include frostbite residuals of the right and 
left hand, each currently rated 20 percent disabling, and 
tinnitus, rated 10 percent disabling.  The Board notes that 
service connection may be granted on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R.          
§ 3.310(a) (2009).

Crucially, there is no medical evidence of record addressing 
the etiology of the Veteran's acquired psychiatric 
disabilities.  As such, this case presents certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
nature of the Veteran's current psychiatric disorders, and 
whether relationships, if any, exist between the Veteran's 
current disorders and his above-described in-service cold 
injury, or his service-connected disabilities.  Questions of 
etiology must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, the Veteran's acquired psychiatric disorder 
claim must be remanded so that a VA examination can be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

2.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to alcohol dependence.

Reason for remand

The record demonstrates that the Veteran has been diagnosed 
with alcohol dependence.  He has also been diagnosed with a 
seizure disorder that is medically linked to his alcohol 
dependence.  The Veteran asserts that this alcohol dependence 
was caused or aggravated by his acquired psychiatric 
disorder, and in that connection, service connection should 
be awarded for both alcohol dependence and a seizure disorder 
on a secondary basis.

The Board initially notes that service connection may not be 
granted for alcohol dependence on a direct basis.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2009); see also VAOPGPREC 2-97 (January 16, 1997).]  

However, the Veteran's secondary service-connection claims 
for alcohol dependence and for a seizure disorder are 
inextricably intertwined with the Veteran's above-referenced 
psychiatric disorder claim.  In other words, if service 
connection is granted for the Veteran's psychiatric disorder 
claim, such may impact the other two claims.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
[where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together]; see also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on these claims is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for any 
psychiatric disorder, or for his service-
connected frostbite residuals or tinnitus.  
VBA should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not already in the record on appeal.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should then schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his claimed 
acquired psychiatric disorder, to include 
PTSD.  The Veteran's VA claims folder and 
a copy of this Remand should be made 
available to, and should be reviewed by 
the examiner.  After examination of the 
Veteran and review of all pertinent 
medical records, the examiner should 
clarify the Veteran's specific diagnoses, 
if any, and provide an opinion with 
supporting rationale as to the following 
questions:

(a).  Is it as likely as not that the 
Veteran has a current psychiatric 
disorder that had its onset in, or is 
related to, an event occurring during 
the Veteran's military service, to 
include the above-described in-service 
cold injury to the Veteran's hands?  If 
it is more likely than not that a 
diagnosed psychiatric disorder is 
related to an event or injury occurring 
outside of service, the examiner should 
indicate as such.

(b).  Is it as likely as not that the 
Veteran has a current psychiatric 
disorder that is caused or aggravated 
beyond its normal progression by his 
current service-connected disabilities, 
to include his right and left hand 
frostbite residuals and his tinnitus?  

(c).  Is it as likely as not that the 
Veteran's alcohol dependence is caused 
or aggravated beyond its normal 
progression by a current psychiatric 
disorder?  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to cite to the 
relevant evidence considered in providing 
the opinion.  

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claims on 
appeal.  If the claims are denied, VBA 
should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



